     Case 2:12-cv-00601-ROS Document 3306 Filed 07/03/19 Page 1 of 2



 1
 2
 3
 4
 5
 6                       IN THE UNITED STATES DISTRICT COURT
 7                                FOR THE DISTRICT OF ARIZONA
 8
 9   Victor Antonio Parsons, et al.,                   No. CV-12-00601-PHX-ROS
10                  Plaintiffs,                        ORDER
11   v.
12   Charles L Ryan, et al.,
13                  Defendants.
14
15          The Court has reviewed Defendants’ Motion for Reconsideration of the Court’s
16   May 6, 2019 Order to Show Cause (Doc. 3261, ref. Doc. 3235). Defendants do not
17   challenge the substance of the Court’s Order to Show Cause but seek an additional month
18   to compile and review the data to provide the Performance Measure compliance rates for
19   the 34 relevant PMs for June 2019.
20          Defendants represent that the Court’s current deadline of July 19, 2019 is weeks
21   shorter than the typical timeframe to produce compliance numbers and would impose an
22   extraordinary burden on ADC’s Health Services Contract Monitoring Bureau and could
23   yield unreliable data.
24          The Court is aware of the typical review process and the amount of time it typically
25   takes to gather source documents, complete the monitoring process, and provide a rebuttal
26   period to Corizon—approximately 45 days. But because only 34 PMs are subject to the
27   Court’s Order to Show Cause, it is reasonable to require Defendants to prioritize those
28   measures and obtain final compliance rates on an urgent basis. Thus, the Court will not
     Case 2:12-cv-00601-ROS Document 3306 Filed 07/03/19 Page 2 of 2



 1   provide Defendants with the full extension they seek, but will provide an abbreviated
 2   extension.
 3         IT IS ORDERED Defendants’ Motion for Reconsideration (Doc. 3261) is
 4   GRANTED in part and DENIED in part. It is granted to the extent that by Friday,
 5   August 9, 2019, Defendants shall provide June compliance scores to the Court for review.
 6         IT IS FURTHER ORDERED that, on Friday, August 16, 2019, Defendants shall
 7   show cause as to why the Court should not impose a civil contempt sanction of $50,000
 8   per Performance Measure per complex.
 9         IT IS FURTHER ORDERED that Plaintiffs may file a response no later than
10   Friday, September 6, 2019. Defendants may file a reply no later than Friday, September
11   20, 2019.
12         IT IS FURTHER ORDERED that Plaintiffs’ Motion for Leave to File Sur-Reply
13   (Doc. 3302) is DENIED as moot.
14         Dated this 2nd day of July, 2019.
15
16
17                                                   Honorable Roslyn O. Silver
18                                                   Senior United States District Judge

19
20
21
22
23
24
25
26
27
28


                                               -2-
